Closest Prior Art
	The closest prior art references identified by the Examiner have been cited in the most recent PTO-892 form (‘Notice of References Cited’). These references are considered to fail in both anticipating and/or otherwise rendering the claims unpatentable.
Reasons for Allowance
The prior art of record fails to teach the invention precisely as it is claimed in the instant application1. Specific to the independent claims, the prior art fails to teach or suggest the following limitations in the context they are presented in their respective claims:
wherein the application software automatically updates the graphical user interface based on signals indicating changes in the positions and orientations of one or more of the firearms, wherein the updated graphical user interface represents updated video received from the at least one camera, wherein the video presented in the graphical user interface is initiated based at least in part on measurements recorded using the inertial motion sensors of respective firearms, wherein the measurements indicate a change in orientation of the respective firearms causing activation of cameras in proximity to the firearms.
a communication interface configured to transmit data to a connected device, and a controller operatively coupled to the communication interface and the plurality of sensors, iteratively determining whether an action related to usage of the firearm occurs, wherein the occurrence of the action activates a camera in proximity to the firearm, wherein the camera is mounted on an unmanned aerial vehicle; transmitting video from the camera to a connection point associated with the controller, wherein receipt of the video at the connection point updates a view of a deployment area presented within a graphical user interface.
a server device running application software that receives the signals from the connection point and processes the signals to generate a graphical user interface representing positions and 
a server device running application software that receives the signals from the connection point and processes the signals to generate a graphical user interface representing positions and orientations of the firearms within the deployment location, the graphical user interface further presenting video of areas in proximity to each of the firearms, wherein the application software automatically updates the graphical user interface based on signals indicating changes in the positions and orientations of one or more of the firearms, wherein the updated graphical user interface represents updated video received from the at least one camera, and wherein the updated graphical user interface further presents video of a detected threat within the deployment location.
a server device running application software that receives the signals from the connection point and processes the signals to generate a graphical user interface representing positions and orientations of the firearms within the deployment location, the graphical user interface further presenting video of areas in proximity to each of the firearms, wherein the application software uses sensor information included in the signals received from the robotic devices and automatically updates the graphical user interface based on signals indicating changes in the positions and orientations of one or more of the firearms, wherein the updated graphical user interface represents updated video received from the at least one camera.
a server device running application software that receives the signals from the connection point and processes the signals to generate a graphical user interface representing positions and 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Samir Abdosh whose telephone number is (303) 297-4454.  The examiner can normally be reached on 7:30am - 4:00pm PST.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Troy Chambers can be reached on 571-272-6874.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/Samir Abdosh/
Primary Examiner, Art Unit 3641



    
        
            
        
            
        
            
    

    
        1 The claims have been considered using broadest reasonable interpretation consistent with the specification.